Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The CE amendment filed on July 26, 2022 has been received and made of record. In response to Non-Final Office Action mailed on April 28, 2022, applicants amended claim 1, 2, 4, 6, 10, and 12, of which claims 1, and 6 are independent claims.  Dependent claims 8 and 9 are maintained. Applicants cancelled dependent claims 3, 5, 7 and 11 after the Non-Final Office Action. NO claim has been added. Therefore, claims 1, 2, 4, 6, 8-10, and 12 are pending for consideration.

Allowable Subject Matter


3. 	Claims 1, 2, 4, 6, 8-10 and 12 are allowed.


4. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein --- a first end of the first capacitor(C1) is connected to a second end of the first switch(K1), and a second end of the first capacitor(C1) is grounded; and a first end of the second capacitor(C2) is connected to a second end of the second switch(K2), and a second end of the second capacitor(C2) is grounded; wherein the external compensation circuit further comprises a matching circuit(K3, R1), the matching circuit comprising an adjustable resistor(R1) and a third switch(K3) connected in parallel; and a first end of the matching circuit is connected to the output end(Vout) of the operational amplifier(A), and a second end of the matching circuit is respectively connected to the first end of the first switch(K1) and the first end of the second switch(K2)(fig.5, and related text of the Specification submitted on June 19, 2021)” with all other limitations cited in independent claim 1.

Claim 6: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the level jump of the multiplexer comprises transient state of the multiplexer from high level to low level or from low level to high level; wherein acquiring the first data in the first detection state comprises: disconnecting the external compensation circuit from the pixel unit; in a first reset stage, closing the integrating reset switch to reset the integrating capacitor; and in a first integrating stage, opening the integrating reset switch to integrate the integrating capacitor, and closing the first switch to sense the first data by the first capacitor(fig.7, and related text of the Specification submitted on June 19, 2021)” with all other limitations cited in independent claim 6.


    PNG
    media_image1.png
    228
    307
    media_image1.png
    Greyscale

[Hwang et al.(US 2017/0256198 A1) teaches a AMOLED circuit with external compensation unit comprising multiplexer(T3), operational amplifier(A), integrator(7),integrating capacitor (C), and reset switch. The detection scan driver module making one of data selectors to respectively output corresponding detection scan driver signals to the gates of switch TFT(T1) and detection TFT (T3) of corresponding column of pixel unit circuits (1) to perform detection and compensation on TFT or OLED stage-by-stage during AMOLED panel display duration without affecting display quality.
Chaji(US 2015/0009204 A1) teaches an array substrate comprising a plurality of pixel units(pixels 104, fig.1A, Para-40) and an external compensation circuit(CI 16, fig.1B; CCMP 900, fig.9); wherein for each pixel unit(310, fig.3, Para-71) of the plurality of pixel units(104), the pixel unit(310) comprises a detection switch device(RD 313, fig.3), and the pixel unit(310) is connected to a corresponding input end of a multiplexer(340, Para-71, 73) of the external compensation circuit through the detection switch device(313 RD); the external compensation circuit(360; 810) is configured to acquire first data(output voltage) in a case that the detection switch device(313) is opened(Para-79), the first data comprising noise data(IIn_phase2 = IRef+Ileak+Inoise2) caused by a level jump of the multiplexer(unwanted signals, Para-15) of the external compensation circuit(CI or CCMP); and the external compensation circuit(360;810) is further configured to acquire second data(Para-76) in a case that the detection switch device(RD 313) is closed(Para-76), the second data comprising the noise data and electrical data of the pixel unit(IIn_phase1 = Idevice+Ileak+Inoise1); wherein the external compensation circuit is further configured to obtain the electrical data according to the first data and the second data(Para-16, 42, 59, 62, 64, 66, 159, 162, 163)]. 

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.

Claims 2, 4, 8-10, and 12 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692